 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 93 
In the House of Representatives, U. S.,

February 16, 2011
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 514) to extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 and Intelligence Reform and Terrorism Prevention Act of 2004 relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps until December 8, 2011. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 514) to extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 and Intelligence Reform and Terrorism Prevention Act of 2004 relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps until December 8, 2011, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
 
Karen L. Haas,Clerk.
